Citation Nr: 1037054	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure in the Republic of 
Vietnam during the Vietnam War Era.  

2. Entitlement to service connection for hypertension, claimed as 
secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Veteran testified before the undersigned Acting Veterans law 
Judge via videoconference hearing in February 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

As noted above, the Veteran claims service connection for 
diabetes due to exposure to herbicides in service.  Specifically, 
the Veteran claims that he served in Vietnam for a 2-week period 
around Christmas-time in 1969 and was exposed to the herbicide 
Agent Orange at that time, causing his current diabetes mellitus, 
type II, and that his hypertension is secondary to his diabetes.  

More specifically, the Veteran testified before the undersigned 
that he initially performed sea service on the USS Princeton.  He 
was later transferred to the USS Thomaston.  The Veteran 
testified that his transfer from the Princeton to the Thomaston 
(on December 31, 1969, or January 1, 1970,) followed a period of 
two weeks in Da Nang, Vietnam, spent waiting while the Thomaston 
came down from Hong Kong, which followed a period of 30 days' 
state-side leave.  According to the Veteran, therefore, his 
actual location changed from the Princeton, which he recalled, 
was at Long Beach, California, to be decommissioned, to home, for 
30 days, then from Stapleton International Airport (in Denver) to 
Da Nang, for two weeks, to the Thomaston, which, by then, was on 
the South China Sea.  He did not, therefore, go directly from the 
Princeton to the Thomaston.  See Transcript at pp. 10-14.  The 
Veteran recalled using American Airlines to fly to Da Nang in 
Vietnam for the purpose of embarking on the Thomaston, but when 
he arrived in Da Nang, he learned that the Thomaston was in Hong 
Kong.  As far as the specifics of this period, he alleges that he 
had his Christmas dinner of 1969 in Da Nang and remained about 
two weeks in Da Nang while the Thomaston journeyed down from Hong 
Kong, at which time he was flown out to the Thomaston.  He 
recalled that it was not permissible to use American money in Da 
Nang because of the wartime black market in American currency, 
and that he had to use "MPC" instead.  One of his assignments 
in the two-week period at issue was to burn old MPC money, which 
task was supervised by an officer.  He alleges that he was also 
assigned to do chores, such as keeping the barracks clean.  He 
claims that when he departed Da Nang, he changed his MPC back to 
dollars.  See Transcript at pp. 6-9, 12.  

To develop this case, the RO requested that the Joint Services 
Records Research Center (JSRRC) provide service department pages 
from the Veteran's service personnel file showing unit of 
assignment, dates of assignment, and official travel outside the 
Unites States, among other things.  The JSRRC's response was that 
it could not be determined whether the Veteran had in-country 
service in the Republic of Vietnam.  Relevant to the Veteran's 
specific claim of in-country Agent Orange exposure, the JSRRC 
response stated that the Veteran served aboard the USS Princeton 
from September 28, 1968, to November 13, 1968, and aboard the USS 
Thomaston from January 1, 1970.  

Part of the reason for the RO's disallowance of the claim of 
exposure to Agent Orange in Da Nang was the discrepancy between 
the JSRRC response and the Veteran's claim that he served on the 
Princeton much later, up to November 1969.  Additionally, the RO 
had understood the Veteran to be claiming that he transferred 
directly from the Princeton, in the waters offshore of Vietnam, 
to the Thomaston, but the Princeton was not in the waters off of 
Vietnam in November 1969.  As noted above, however, the Veteran 
does not dispute that the Princeton was not in the waters 
offshore of Vietnam in November 1969; it is his recollection that 
the Princeton was then at Long Beach, California.  

Moreover, the Veteran's Enlisted Performance Record reflects the 
Veteran's ship as the Princeton as of September 16, 1969, and his 
Administrative Remarks reflect his ship as the Princeton as of 
November 12, 1969.  Thus, there appears to be some discrepancy 
between the JSRRC's response and what the service personnel 
records actually show, the latter being in the Veteran's favor.

While a ship history for both the Princeton and the Thomaston's 
is on file, the Thomaston history for the relevant period shows 
only that the ship actively supported the war effort in Vietnam 
in the five-year period beginning in July 1968.  The history does 
not state the location of the Thomaston in December 1969 or 
January 1970. 

The Board believes that to assist the Veteran to establish his 
claim of exposure to Agent Orange, the Thomaston's ship logs must 
be obtained for review.  This would provide information about 
ship movements and operations, which would be either consistent 
or inconsistent with the Veteran's averment of flying to Da Nang 
to meet the Thomaston but finding that it was in Hong Kong upon 
his arrival in December 1969.

Additionally, the Veteran should be apprised that the VA 
examination in August 2005 resulted in a medical conclusion that 
his hypertension is not secondary to his diabetes.  It would, 
thus, assist him to establish this claim to submit a medical 
statement to support his claim that his hypertension is secondary 
to this diabetes.

Accordingly, the case is REMANDED for the following action:

1.	Request copies of the deck logs of the USS 
Thomaston for the period November 13, 
1969, to January 3, 1970.  Efforts should 
be made to determine whether the USS 
Thomaston during the above time period was 
near Hong Kong and/or the Republic of 
Vietnam, and, if so, on what dates.  
Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  Any non- 
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record. 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

2.	The appellant is hereby apprised that it 
would assist him to establish his claim 
regarding hypertension to submit a medical 
statement to support his averment that his 
hypertension is secondary to diabetes.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


